J-S42013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JEVONTE PRESSLEY,

                            Appellant                  No. 2520 EDA 2014


            Appeal from the Judgment of Sentence August 13, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0004653-2013


BEFORE: SHOGAN, MUNDY, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                         FILED SEPTEMBER 15, 2015

       Jevonte Pressley (“Appellant”) appeals from the August 13, 2014

judgment of sentence entered after he was convicted of robbery, robbery of

a motor vehicle, two counts of receiving stolen property, and possessing an

instrument of crime.        The sole issue for review is whether the trial court

erred in denying Appellant’s motion to suppress. We affirm.

       On February 12, 2013, at approximately 2:15 a.m., a robbery occurred

at the 7-Eleven located on the 7300 block of Elmwood Avenue in Southwest

Philadelphia.     The perpetrator pointed a gun at the store clerk’s face,

demanded and took money from the cash registers, and stole the clerk’s



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S42013-15


cellular phone, car keys, and vehicle, a 2003 Buick Century.               Trial Court

Opinion, 11/24/14, at 5.

      Philadelphia     Police   Detective    Michael   DeRose    was   assigned     to

investigate the robbery.        In conjunction with his investigation, Detective

DeRose      received   information    from    another   police   officer    that   the

complainant’s vehicle had been recovered from a rear driveway at 2525 S.

Massey Street. Trial Court Opinion, 11/24/14, at 5. Accordingly, Detective

DeRose applied for a warrant to search the premises. After the warrant was

executed, Appellant was arrested and charged with the aforementioned

offenses.

      On February 27, 2014, Appellant filed a motion to suppress the

evidence seized incident to the search. The trial court held a hearing on the

suppression motion on May 7, 2014, after which it denied the motion. A jury

trial commenced on May 12, 2014, and on May 13, 2014, the jury rendered

its guilty verdicts.     On August 13, 2014, Appellant was sentenced to

consecutive terms of sixty-two to 180 months of incarceration for robbery,

forty-two to 174 months for robbery of a motor vehicle, and twelve to forty-

two months for possessing an instrument of crime. No further penalty was

imposed for the receiving stolen property convictions.

      Appellant filed a notice of appeal on August 15, 2014. In compliance

with the trial court’s order, on September 19, 2014, Appellant filed a

Pa.R.A.P. 1925(b) statement of errors complained of on appeal.                He also


                                        -2-
J-S42013-15


filed a supplemental Rule 1925(b) statement on October 13, 2014. In both

statements, Appellant averred that the search warrant was not supported by

probable cause.        In the latter statement, Appellant also claimed that

Appellant’s ensuing statement to the detectives must be suppressed as “fruit
                           1
of the poisonous tree.”

       On November 24, 2014, the trial court filed a Pa.R.A.P. 1925(a)

opinion in support of its decision to deny the motion to suppress. The trial

court explained the rationale for denial of the motion, as follows:

             Here, when employing the totality of the circumstances
       analysis, it becomes clear that the warrant to search 2525 S.
       Massey Street was properly issued. [T]he warrant and affidavit
       explain how the location became the subject of the investigation:
       Mr. Bahl (manage[r] of Car and Van, Inc.) received a call from
       the complainant, stating that his 2003 Buick Cent[u]ry, that he
       purchased from the Car and Van lot, had been stolen.

              Mr. Bahl tracked the vehicle using GPS, disabled its
       starter, and traveled to the area of 2559 S. Massey Street. He
       later located the Buick in the rear driveway of 2525 S. Massey
       Street. After locating it, Mr. Bahl recovered the stolen vehicle
       using a spare set of keys that he had.

             The warrant and affidavit explains that upon recovery, Mr.
       Bahl immediately went to the 12th District police station. At this
       time Mr. Bahl noticed that a black plastic trash bag was placed
       over the license plate to conceal it.

            Applying the totality-of-the-circumstances test to this
       warrant and affidavit it is clear that the warrant to search 2525
       S. Massey Street was properly issued.
____________________________________________


1
    “The ‘fruit of the poisonous tree’ doctrine excludes evidence obtained
from, or acquired as a consequence of lawless official acts.”
Commonwealth v. Johnson, 68 A.3d 930, 946 (Pa. Super. 2013).



                                           -3-
J-S42013-15



              Mr. Bahl was in possession of the same vehicle that was
       stolen from the 7-Eleven at 7329 Elmwood Avenue.               He
       recovered the vehicle at 2525 S. Massey Street, approximately
       .5 miles from the robbery location. These facts indicate that
       there was a fair probability that contraband or evidence of a
       crime would be found at 2525 S. Massey Street. Balancing all of
       this information together illustrates that Mr. Bahl was providing
       a reliable tip and that the warrant was properly issued.

Trial Court Opinion, 11/24/14, at 9–10. The trial court thus concluded that

there was sufficient cause for the issuance of the search warrant under both

the United States and Pennsylvania Constitutions.                  Id. at 10.      As a

consequence of its conclusion that the evidence of the robbery was not

acquired from an illegally issued search warrant, the trial court also rejected

Appellant’s “fruit of the poisonous tree” assertion.           Id. at 10–11. See

Commonwealth v. Gatlos, 76 A.3d 44, 63 (Pa. Super. 2013) (fruit of the

poisonous     tree    argument      requires     an   antecedent    illegality)   (citing

Commonwealth v. Brown, 700 A.2d 1310, 1318 (Pa. Super. 1997)).2

       Appellant raises one issue for appellate scrutiny:

             Did not the lower court err in denying the motion to
       suppress where the police executed a search warrant that lacked
       probable cause because it failed to contain any evidence, besides
       the fact that an unnamed person said that there had been a
       stolen vehicle parked outside a row home, and the conclusion
       that there was probable cause to believe the property which was
       the subject of the warrant would contain contraband or
       proceeds?

____________________________________________


2
   Appellant does not pursue the “fruit of the poisonous tree” argument on
appeal.



                                           -4-
J-S42013-15


Appellant’s Brief at 4.

      Our standard of review in addressing a challenge to a trial court’s

denial of a suppression motion “is limited to determining whether the factual

findings are supported by the record and whether the legal conclusions

drawn from those facts are correct.”          Commonwealth v. Reese, 31 A.3d
708, 721 (Pa. Super. 2011) (citations omitted).                When, as here, the

prosecution has “prevailed in the suppression court, we consider only the

evidence of the prosecution and so much of the evidence for the defense as

remains uncontradicted when read in the context of the record as a whole.”

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (internal

quotation marks and citations omitted).

       Appellant contends that the affidavit supporting the instant search

warrant did not contain the requisite probable cause for three reasons: 1)

there was no reliable or corroborated information that would indicate that

evidence related to the subject crimes or contraband would be found in his

house; 2) the affidavit relied upon information from an unnamed anonymous

source that was not corroborated by any police investigation; 3) there was

no nexus between the stolen car parked in the driveway to the premises

sought to be searched. When addressing this type of challenge, our review

is confined to the “four corners of the affidavit.”            Commonwealth v.

Coleman, 830 A.2d 554, 560 (Pa. 2003); see also Commonwealth v.

Smith,   784 A.2d 182,   185   (Pa.   Super.   2001)    (citations   omitted)



                                        -5-
J-S42013-15


(magistrate’s finding of probable cause must be based on facts included

within four corners of affidavit); Pa.R.Crim.P. 203B (“The issuing authority,

in determining whether probable cause has been established, may not

consider any evidence outside the affidavits.”).

      The affidavit of probable cause under scrutiny here recited the

following information:

      On February 12th, 2013, at approximately 2:25 am, the
      complainant reported a gunpoint robbery at the 7-11 located at
      7329 Elmwood Avenue. The complainant, an employee at the 7-
      11 was interviewed inside of SWDD and stated the following in
      summary: He was stocking shelves when the offender entered
      the store holding a large black handgun, possibly a desert eagle
      and approached a customer who was getting coffee.                The
      offender pointed the gun at the customer and told him to lay on
      the ground. The offender then grabbed the complainant and
      ordered him to open the registers and empty the contents. The
      complainant was in the process of placing the money from the
      registers in a bag when the offender shoved him back and placed
      the remainder of the money in the bag. The offender then
      ordered the complainant to give him his car keys and cell phone
      before ordering him to go to the back room and count to thirty.
      When the complainant heard the store[’]s door chime indicating
      the offender had left the store, the complainant looked out and
      observed the offender outside the store staring back at him. The
      offender re-entered the store and stated “didn’t I tell you to lay
      down on the ground, as a matter of fact lay right here and count
      to thirty.” The complainant counted to thirty and observed the
      offender pulling off in his 2003 Buick Cent[u]ry, gold in color, tag
      unknown at this time. Also taken was approximately $50 from
      the store’s register and the complainant’s HTC Inspire cell phone
      b[e]aring phone number. . . . The complainant further stated
      that the customer who was getting coffee fled the scene on foot
      after the offender left and that nothing was taken from him.
      There is no further information on that individual at this time.

      On February 13th, 2013, at 1:58 am, Detective DeRose received
      information from 12th District Sergeant Davis #517 informing


                                     -6-
J-S42013-15


     him that the complainant’s 2003 Buick Cent[u]ry was recovered
     in the rear driveway of 2525 Massey Street.

     A witness was interviewed inside of SWDD by Detective DeRose
     #679 and stated the following in summary:

     He is the manager of “Car and Van Inc” located at 577 Chester
     Pike, Prospect Park PA which is the lot where the complainant
     had recently purchased the Buick.             On 02/12/2012, at
     approximately 11 am, the complainant informed the witness that
     the car had been stolen. The witness conducted a check of the
     vehicle’s GPS tracking system and it revealed the vehicle was in
     the vicinity of 2559 S Massey Street. The witness disabled [the]
     vehicle’s starter and went out to locate the vehicle. The witness
     located the vehicle parked in the rear driveway of 2525 S
     Massey Street. The witness drove off and waited for a short
     period of time. At approximately 11 pm, the witness went to
     2525 Massey Street in the rear driveway and recovered the
     complainant’s vehicle with a spare set of keys that he had for the
     vehicle. While recovering the vehicle, the witness observed a
     male looking at him from the window of that location. The
     witness further stated that upon recovering the vehicle he
     immediately went to the 12th District. Upon arrival at the 12th
     District, he observed that a black plastic trash bag was placed
     over the vehicle’s license plate to conceal the plate.

     The vehicle, 2003 Buick Cent[u]ry, VIN# . . . was recovered,
     placed on a Philadelphia police property receipt and towed to
     4298 Macalester Street.


     An INCT check revealed that no calls were made to the
     Philadelphia Police to report to any vehicles stolen at that
     location.   A BRT property search revealed that Granite Hill
     [P]roperties LLC is listed as the current owner of that location.
     2525 Massey Street is approximately 0.5 miles from the 7329
     Elmwood Avenue.

     Based on the above facts and circumstances, your affiant
     believes there is sufficient probable cause to search 2525 Massey
     Street, Philadelphia PA, 19142 for any and all firearms,
     ammunition, ballistic evidence, proceeds taken in the robbery
     including the complainant’s HTC Inspire cell phone b[e]aring
     phone number. . ., the complainant’s keys to the 2003 Buick
     Cent[u]ry, proof of residence, or any item that may help identify

                                   -7-
J-S42013-15


      the offender, as well as any item that may aid in the
      investigation.

Affidavit of Probable Cause, 2/12/13, at 2–3.

      Appellant’s first two challenges to the legality of the warrant concern

the reliability of the witness referred to in the affidavit.   Appellant argues

that there was no information regarding the veracity of the statement from

the person described as “the manager of Car and Van Inc” and no indication

the police verified the information received from that individual. Appellant

urges that the witness’s veracity and reliability should have been assessed

pursuant to the analysis that courts employ when judging the reliability of

unnamed or confidential informants. Because this witness’s information was

not evaluated in this manner, Appellant contends that the witness could not

be considered reliable, and the warrant was issued without probable cause.

We disagree.

      Pennsylvania courts utilize the “totality of the circumstances” test set

forth in Illinois v. Gates, 462 U.S. 213 (1983), to determine if probable

cause exists to support issuance of a search warrant. See Commonwealth

v. Murphy, 916 A.2d 679, 681–682 (Pa. Super. 2007) (observing that the

Gates totality of the circumstances test was adopted in this jurisdiction in

Commonwealth v. Gray, 503 A.2d 921 (Pa. 1986)). In Commonwealth

v. Jones, 988 A.2d 649 (Pa. 2010), the Pennsylvania Supreme Court

described the test, as follows:




                                     -8-
J-S42013-15


            Pursuant to the “totality of the circumstances” test
            set forth by the United States Supreme Court in
            Gates, the task of an issuing authority is simply to
            make a practical, common-sense decision whether,
            given all of the circumstances set forth in the
            affidavit before him, including the veracity and basis
            of knowledge of persons supplying hearsay
            information, there is a fair probability that
            contraband or evidence of a crime will be found
            in a particular place. . . . It is the duty of a court
            reviewing an issuing authority’s probable cause
            determination to ensure that the magistrate had a
            substantial basis for concluding that probable cause
            existed.    In so doing, the reviewing court must
            accord deference to the issuing authority’s probable
            cause determination, and must view the information
            offered to establish probable cause in a common-
            sense, non-technical manner.


Id. at 655 (quoting Commonwealth v. Torres, 764 A.2d 532, 537–538,

540 (Pa. 2001) (emphasis added)).

       Issuing authorities must consider only the information in the affidavit

when    assessing   the   trustworthiness   of    information   provided   to   law

enforcement officials by informants.    Commonwealth v. Dukeman, 917
A.2d 338, 341–342 (Pa. Super. 2007).             The reliability of all informants,

however, is not gauged equally.      “Officers relying on statements from an

ordinary citizen, in contrast to a police informant,” may presume that the

witness is reliable.      Commonwealth v. Lyons, 79 A.3d 1053, 1064–

1065 (Pa. 2013) (citing Commonwealth v. Weidenmoyer, 539 A.2d 1291,

1295 (Pa. 1988)); see also Commonwealth v. Sudler, 436 A.2d 1376,

1380–1381 (Pa.         1981) (police relying on named civilian information



                                     -9-
J-S42013-15


permitted to assume person’s credibility in absence of “circumstances

suggesting that such might not be the case”).

         In the case sub judice, we acknowledge that the search warrant

application did not identify the witness who recovered the stolen vehicle, Mr.

Bahl, by name. That does not mean, as Appellant suggests, that the source

of the information was anonymous.            The affidavit detailed that the

complainant called the witness after the 7-Eleven and vehicle robberies. The

witness was identified as the manager of “Car and Van Inc” where

complainant purchased the car. Also, according to the affidavit, the witness

was able to check the vehicle’s GPS tracking system, disable the vehicle’s

starter, and eventually start the vehicle using a spare set of keys.    These

factors indicate that the witness was familiar with the vehicle and the fact

that it had been stolen.   The witness then drove the vehicle to the police

station where he was interviewed in person.      Any cloak of anonymity was

shed at this point.    Furthermore, there was some corroboration to the

information provided by the witness.     The complainant had informed the

police that his gold 2003 Buick Century had been stolen. The next day, the

witness presented the vehicle to the police and referred to his telephone call

from complainant.     Therefore, Appellant’s claim that the reliability of the

witness should have been scrutinized as if he was an anonymous informant

fails.




                                    - 10 -
J-S42013-15


     Appellant next claims that the affidavit of probable cause did not

establish a sufficient nexus between the robbery and the premises to be

searched.   Appellant contends that the mere fact that a stolen car was

parked in a driveway belonging to a property management firm cannot

support the necessary probable cause for issuance of a warrant to search the

property at 2525 S. Massey Street.

     Although the Commonwealth faults Appellant for stating that there

must be a nexus between the crime committed and the place to be

searched, we do not construe Appellant’s argument so narrowly. Rather we

view Appellant’s position as advocating that if the warrant is seeking

evidence of a crime, the affidavit of probable cause must detail a nexus

between the crime and the premises. This position is legally supportable.

     Under Pa.R.Crim.P. 201, a search warrant may be issued to search and

seize: “(1) contraband, the fruits of a crime, or things otherwise criminally

possessed; or (2) property that is or has been used as the means of

committing a criminal offense; or (3) property that constitutes evidence of

the commission of a criminal offense.” Pa.R.Crim.P. 201.

     The    third   enumerated   purpose      permits   searches   for   property

evidencing commission of a crime. See Jones, 988 A.2d at 657–658 (under

Rule 201(3), a search warrant may be issued to search for and seize

property constituting evidence that a crime has been committed).          In this

instance, the affidavit of probable cause represented that, in addition to


                                     - 11 -
J-S42013-15


searching for proceeds of the robbery, it averred that there was sufficient

probable cause to search for “all firearms, ammunition, ballistic evidence”

and any items “that may aid in the investigation.”        Affidavit of Probable

Cause, 2/12/13, at 3. As these items are linked to the crime itself, Appellant

is not in error when he claims that the warrant must establish a connection

between    this   evidence   and   the   property   to   be   searched.    See

Commonwealth v. Wallace, 42 A.3d 1040, 1049–1050 (Pa. 2012) (there

must be a nexus between the suspect’s residence and the criminal activity or

contraband sought in order to permit the search thereof).

      Our task on review is to evaluate whether the issuing authority had a

substantial basis to conclude that probable cause existed to search 2525 S.

Massey Street.     Commonwealth v. Housman, 986 A.2d 822, 843 (Pa.

2009).    “Furthermore, probable cause is based on probability, not a prima

facie case of criminal activity; deference should be afforded the magistrate’s

finding of probable cause.” Id.

      Here, the affidavit of probable cause related that, approximately

eleven hours after the vehicle was reported stolen, GPS tracking revealed

that the car was in the 2500 block of S. Massey Street. After another eleven

hours, the vehicle was observed parked in the rear driveway of 2525 S.

Massey Street, one-half mile from where the robbery occurred. When the

witness was recovering the vehicle, he saw a male looking at him from the

window of that location.


                                    - 12 -
J-S42013-15


      In deciding that the warrant was legally issued under the totality of

circumstances test, the trial court found that the supporting affidavit

adequately    explained   how   the   location   became   the   subject   of   the

investigation. The trial court cited the above-mentioned information in the

affidavit concerning tracking of the vehicle stolen from the nearby 7-Eleven

and its eventual discovery in the driveway at 2525 S. Massey Street. The

court concluded that these facts “indicate that there was a fair probability

that contraband or evidence of a crime would be found” at the location

identified in the warrant. Trial Court Opinion, 11/24/14, at 10.

      We agree with the trial court that the facts contained in the affidavit

formed a sufficient basis for the issuing authority to conclude that evidence

of, or from, the robbery would be found at 2525 S. Massey Street, especially

given the close temporal and spatial proximity of the robberies to the

premises search.   Additionally, we can surmise that the perpetrator of the

crime might likely conceal the items sought, the weapon used in the

robbery, and the proceeds of the robbery, where he resides. Where police

are looking for stolen property, the logical inference is that the thief will

return to a place where he expects privacy to conceal the proceeds of his

crime. See Commonwealth v. Fromal, 572 A.2d 711, 718 (Pa. Super.

1990) (search warrant properly issued based on logical supposition that

place to be searched was connected to the crime); Commonwealth v.

Crawford, 466 A.2d 1079, 1081 (Pa. Super. 1983) (reasonable for issuing


                                      - 13 -
J-S42013-15


authority to conclude that proceeds from robbery would be at a place under

suspect’s control).   Although at the time the warrant was issued herein,

there was no information on the identity of the person residing in the

dwelling where the vehicle was located, a male inside the premises observed

the recovery of the stolen vehicle. All of these factors demonstrate that the

issuing authority made a common sense and supportable decision that there

was a fair probability that evidence of, or proceeds from, the crime would be

discovered at the address attached to the driveway where the stolen car was

parked.

      Having reviewed the four corners of the affidavit filed in support of the

search warrant for 2525 S. Massey Street, we conclude that it provided a

substantial basis to support the issuing authority’s finding of probable cause

to search. Accordingly, we will not disturb the suppression court’s denial of

the motion to suppress, and the judgment of sentence is affirmed.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2015



                                    - 14 -
J-S42013-15




              - 15 -